            Case 2:19-cv-05733-MTL-MHB Document 15 Filed 04/30/20 Page 1 of 10




        1    WO                                                                                     KM

        2
        3
        4
        5
        6                        IN THE UNITED STATES DISTRICT COURT
        7                             FOR THE DISTRICT OF ARIZONA
        8
        9    Melinda Gabriella Valenzuela,                     No. CV 19-5733-PHX-MTL (MHB)
       10                          Plaintiff,
       11    v.                                                ORDER
       12
             Centurion Health, et al.,
       13
       14                          Defendants.
       15
       16           On November 26, 2019, Plaintiff Melinda Gabriella Valenzuela,1 who is confined
       17    in the Arizona State Prison Complex-Florence, filed a Motion for Leave to File Pursuant
       18    to Court Order and an Application to Proceed In Forma Pauperis, and lodged a pro se civil
       19    rights Complaint pursuant to 42 U.S.C. § 1983. In a January 23, 2020 Order, the Court
       20    granted the Motion to File; directed the Clerk of Court file the Complaint; and denied the
       21    Application to Proceed with leave to refile. On January 29, 2020, Plaintiff filed a six-
       22    month trust account statement.          On February 13, 2020, Plaintiff filed a complete
       23    Application to Proceed In Forma Pauperis. In a March 3, 2020 Order, the Court granted
       24    the Application to Proceed and dismissed the Complaint because Plaintiff had failed to
       25    state a claim. The Court gave Plaintiff 30 days to file an amended complaint that cured the
       26    deficiencies identified in the Order.
       27
                    1
       28             Plaintiff has also filed Complaints under the names Enrique Gabrielle Mendez,
             Enrique Mendez-Valenzuela, and Quennell Glover. Plaintiff is a transgendered woman
             and refers to herself with feminine pronouns.
TERMPSREF
                Case 2:19-cv-05733-MTL-MHB Document 15 Filed 04/30/20 Page 2 of 10




            1           On April 1, 2020, Plaintiff filed a First Amended Complaint (Doc. 12). The Court
            2    will order Defendants Randall and LaPlume to answer Count Three of the First Amended
            3    Complaint and will dismiss the remaining claims and Defendants without prejudice.
            4    I.     Statutory Screening of Prisoner Complaints
            5           The Court is required to screen complaints brought by prisoners seeking relief
            6    against a governmental entity or an officer or an employee of a governmental entity. 28
            7    U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
            8    has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
            9    relief may be granted, or that seek monetary relief from a defendant who is immune from
        10       such relief. 28 U.S.C. § 1915A(b)(1)–(2).
        11              A pleading must contain a “short and plain statement of the claim showing that the
        12       pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
        13       not demand detailed factual allegations, “it demands more than an unadorned, the-
        14       defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
        15       (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
        16       conclusory statements, do not suffice.” Id.
        17              “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
        18       claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
        19       550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
        20       that allows the court to draw the reasonable inference that the defendant is liable for the
        21       misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
        22       relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
        23       experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
        24       allegations may be consistent with a constitutional claim, a court must assess whether there
        25       are other “more likely explanations” for a defendant’s conduct. Id. at 681.
        26              But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
        27       must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
        28       (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent


TERMPSREF
                                                                -2-
                Case 2:19-cv-05733-MTL-MHB Document 15 Filed 04/30/20 Page 3 of 10




            1    standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
            2    U.S. 89, 94 (2007) (per curiam)).
            3    II.    First Amended Complaint
            4           Plaintiff names the following Defendants in her three-count First Amended
            5    Complaint: Centurion Health (Centurion); Correctional Officers (CO) II Cuen and Moses;
            6    Sergeant Jennifer Repp; Lieutenant Woliver; Criminal Investigation Unit Officers Powell,
            7    Romo, Currier, and Brandon Rodarte; Dr. Rodney Stewart; Nurse Practitioner Eze; Deputy
            8    Warden Coleman; Assistant Facility Health Administrator Trina Randal; Assistant Deputy
            9    Warden Blake Jensen; Registered Nurses Lori LaPlume and Kari Rounds; and Dr. Valerie
        10       Gilreath. Plaintiff seeks injunctive relief and money damages.
        11              In Count One, Plaintiff alleges Defendants Randall, LaPlume, Rodarte, Romo,
        12       Powell, and Stewart have refused to medical care for her eye, which was injured during an
        13       assault by another inmate. Plaintiff claims that from September 5, 2018 to present, she
        14       “personally told and saw RN LaPlume, Rodarte, Romo, Powell, [and] Steward that she has
        15       had no vision out of her left eye since her assault and she has seen medical multiple times”
        16       and “RN LaPlume and AFHA Randall have done nothing to treat it correctly.” Plaintiff
        17       further contends the “D.O.C. eye doctor said she has to go to a specialist due to the eye,”
        18       Defendant Eze ordered a consultation with a specialist in September 2019, but “til this day
        19       it has not taken place and it only causes pain to [Plaintiff’s] eye.”
        20              In Count Two, Plaintiff alleges Defendants failed to protect her from multiple
        21       assaults and “when she told them she was [going to] be hurt, assaulted, threatened, they
        22       did nothing.” Plaintiff asserts that from September 5, 2018 to present, “Defendants
        23       Woliver, Powell, Romo, Currier, Coleman, Jensen, Rodarte, and Shinn have failed to
        24       protect her . . . .” Plaintiff states she told Defendants Romo, Powell, and Currier “multiple
        25       times in 2018 that she was going to be assaulted and hurt and she had been threatened.”
        26       Plaintiff asserts Defendant Coleman “took no action” but instead “tried to place [her] in
        27       the same pod where they had even told them she would be hurt.” Plaintiff states Defendant
        28       Cuen and Moses placed her in the pod “and she was assaulted so bad by [another inmate]


TERMPSREF
                                                              -3-
                Case 2:19-cv-05733-MTL-MHB Document 15 Filed 04/30/20 Page 4 of 10




            1    that she went out by [illegible] and had to have plastic surgery.” Plaintiff contends
            2    Defendant Coleman is responsible for “housing changes [and] did nothing” and Defendants
            3    Repp, Romo, Powell, Currier, and Rodarte “have done nothing to protect her and threats
            4    and assaults continue to take place.”
            5           In Count Three, Plaintiff alleges that since June 2019, she has submitted two
            6    grievances and multiple Health Needs Requests (HNRs) regarding her eye issues. She
            7    states she “has personally seen NP Eze, who did an urgent consult which got approved but
            8    in the last 4 months is still not scheduled despite being urgent.” Plaintiff alleges Defendants
            9    Randall, LaPlume, and Centurion “have violated Centurion’s own policy in reference to
        10       urgent consults by these individuals delaying, stalling the consult it has only caused more
        11       pain, issues to the [right] eye.”
        12       III.   Claims for Which an Answer Will be Required
        13              Liberally construed, Plaintiff has adequately stated an Eighth Amendment medical
        14       claim against Defendants Randall and LaPlume in in Count Three for allegedly failing to
        15       schedule Plaintiff’s consultation with an outside eye specialist, even after the consultation
        16       was ordered and approved. The Court will require Defendants Randall and LaPlume to
        17       answer Count Three.
        18       IV.    Failure to State a Claim
        19              A.     Count One
        20              Although pro se pleadings are liberally construed, Haines v. Kerner, 404 U.S. 519,
        21       520-21 (1972), conclusory and vague allegations will not support a cause of action. Ivey
        22       v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). Further, a
        23       liberal interpretation of a civil rights complaint may not supply essential elements of the
        24       claim that were not initially pled. Id.
        25              Plaintiff’s allegations in Count One, to the extent they differ from Count Three, are
        26       too vague to state a claim. Plaintiff alleges Defendants “did nothing” to treat her eye, but
        27       her grievances and medical documentation state she was seen several times for treatment
        28       of her eye injury. Plaintiff does not explain whether she means she received inadequate


TERMPSREF
                                                              -4-
                Case 2:19-cv-05733-MTL-MHB Document 15 Filed 04/30/20 Page 5 of 10




            1    treatment at those appointments, or whether she intends to claim there was an initial delay
            2    in treating the injury. The Court will dismiss Count One for failure to state a claim.
            3           B.      Count Two
            4           An in forma pauperis complaint that merely repeats pending or previously litigated
            5    claims may be considered abusive and dismissed under the authority of 28 U.S.C.
            6    § 1915(e). Cato v. United States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995); Bailey v. Johnson,
            7    846 F.2d 1019, 1021 (5th Cir. 1988). An in forma pauperis complaint repeating the same
            8    factual allegations asserted in an earlier case, even if now filed against new defendant, is
            9    subject to dismissal as duplicative and frivolous. See Bailey, 846 F.2d at 1021; see also
        10       Van Meter v. Morgan, 518 F.2d 366, 368 (8th Cir. 1975).
        11              Plaintiff’s allegation—that since September 2018, Defendants have failed to protect
        12       her from assault by other inmates—is duplicative of claims in her previously filed case,
        13       Valenzuela v. Monson, CV 19-05162-PHX-MTL (MHB). Accordingly, the Court will
        14       dismiss Count Two.
        15              C.      Count Three – Defendants Centurion and Eze
        16              To state a § 1983 medical claim, a plaintiff must show (1) a “serious medical need”
        17       by demonstrating that failure to treat the condition could result in further significant injury
        18       or the unnecessary and wanton infliction of pain and (2) the defendant’s response was
        19       deliberately indifferent. Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).
        20              “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d
        21       1051, 1060 (9th Cir. 2004). To act with deliberate indifference, a prison official must both
        22       know of and disregard an excessive risk to inmate health; “the official must both be aware
        23       of facts from which the inference could be drawn that a substantial risk of serious harm
        24       exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).
        25       Deliberate indifference in the medical context may be shown by a purposeful act or failure
        26       to respond to a prisoner’s pain or possible medical need and harm caused by the
        27       indifference. Jett, 439 F.3d at 1096. Deliberate indifference may also be shown when a
        28       prison official intentionally denies, delays, or interferes with medical treatment or by the


TERMPSREF
                                                              -5-
                Case 2:19-cv-05733-MTL-MHB Document 15 Filed 04/30/20 Page 6 of 10




            1    way prison doctors respond to the prisoner’s medical needs. Estelle v. Gamble, 429 U.S.
            2    97, 104-05 (1976); Jett, 439 F.3d at 1096.
            3           In Count Three, Plaintiff alleges only that Defendant Eze examined her in
            4    November 2019 and ordered a consultation with an outside specialist. This is insufficient
            5    to show Defendant Eze was deliberately indifferent to Plaintiff’s serious medical needs.
            6    The Court will therefore dismiss Defendant Eze.
            7           To state a claim under § 1983 against a private entity performing a traditional public
            8    function, such as providing medical or dental care to prisoners, a plaintiff must allege facts
            9    to support that his constitutional rights were violated as a result of a policy, decision, or
        10       custom promulgated or endorsed by the private entity. See Tsao v. Desert Palace, Inc.,
        11       698 F.3d 1128, 1138-39 (9th Cir. 2012); Buckner v. Toro, 116 F.3d 450, 452 (11th Cir.
        12       1997). A plaintiff must allege the specific policy or custom and how it violated her
        13       constitutional rights. A private entity is not liable simply because it employed individuals
        14       who allegedly violated a plaintiff’s constitutional rights. See Tsao, 698 F.3d at 1139.
        15              Plaintiff has failed to identify a policy or custom of Defendant Centurion and has
        16       failed to explain how that policy or custom violated her constitutional rights. Plaintiff
        17       alleges Defendants Randall and LaPlume have failed to schedule her consultation with an
        18       outside specialist in violation of Centurion’s policy. Plaintiff’s allegations show any injury
        19       did not result from Centurion’s policy, but from violations of that policy. Accordingly,
        20       Plaintiff has failed to state a claim against Defendant Centurion and the Court will dismiss
        21       this Defendant.
        22       V.     Motion
        23              On April 9, 2020, Plaintiff filed a “Motion for Leave to File Pursuant to Court Order
        24       and Proof of Exhaustion of Administrative Remedies and Proof of Assault & Eye Injury”
        25       (Doc. 13), in which she asks to file grievances and other documentation related to her
        26       claims. The Court will grant the Motion and direct the Clerk of Court to file documents
        27       lodged with the Motion.
        28       ....


TERMPSREF
                                                              -6-
                Case 2:19-cv-05733-MTL-MHB Document 15 Filed 04/30/20 Page 7 of 10




            1    VI.       Warnings
            2              A.     Release
            3              If Plaintiff is released while this case remains pending, and the filing fee has not
            4    been paid in full, Plaintiff must, within 30 days of her release, either (1) notify the Court
            5    that she intends to pay the unpaid balance of the filing fee within 120 days of her release
            6    or (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
            7    result in dismissal of this action.
            8              B.     Address Changes
            9              Plaintiff must file and serve a notice of a change of address in accordance with Rule
        10       83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
        11       relief with a notice of change of address. Failure to comply may result in dismissal of this
        12       action.
        13                 C.     Copies
        14                 Plaintiff must serve Defendants, or counsel if an appearance has been entered, a
        15       copy of every document that she files. Fed. R. Civ. P. 5(a). Each filing must include a
        16       certificate stating that a copy of the filing was served. Fed. R. Civ. P. 5(d). Also, Plaintiff
        17       must submit an additional copy of every filing for use by the Court. See LRCiv 5.4. Failure
        18       to comply may result in the filing being stricken without further notice to Plaintiff.
        19                 D.     Possible Dismissal
        20                 If Plaintiff fails to timely comply with every provision of this Order, including these
        21       warnings, the Court may dismiss this action without further notice. See Ferdik v. Bonzelet,
        22       963 F.2d 1258, 1260-61 (9th Cir. 1992) (a district court may dismiss an action for failure
        23       to comply with any order of the Court).
        24       IT IS ORDERED:
        25                 (1)    Plaintiff’s Motion for Leave to File (Doc. 13) is granted. The Clerk of Court
        26       must file the lodged documents.
        27                 (2)    Counts One and Two of the First Amended Complaint are dismissed without
        28       prejudice.


TERMPSREF
                                                                -7-
                Case 2:19-cv-05733-MTL-MHB Document 15 Filed 04/30/20 Page 8 of 10




            1             (3)    Defendants Centurion, Cuen, Moses, Repp, Woliver, Powell, Romo, Currier,
            2    Stewart, Eze, Repp, Coleman, Jensen, Rounds, Rodarte,2 and Gilreath are dismissed
            3    without prejudice.
            4             (4)    Defendants Randall and LaPlume must answer Count Three.
            5             (5)    The Clerk of Court must send Plaintiff a service packet including the First
            6    Amended Complaint (Doc. 12), this Order, and both summons and request for waiver
            7    forms for Defendants Randall and LaPlume.
            8             (6)    Plaintiff must complete3 and return the service packet to the Clerk of Court
            9    within 21 days of the date of filing of this Order. The United States Marshal will not
        10       provide service of process if Plaintiff fails to comply with this Order.
        11                (7)    If Plaintiff does not either obtain a waiver of service of the summons or
        12       complete service of the Summons and First Amended Complaint on a Defendant within 90
        13       days of the filing of the Complaint or within 60 days of the filing of this Order, whichever
        14       is later, the action may be dismissed as to each Defendant not served. Fed. R. Civ. P. 4(m);
        15       LRCiv 16.2(b)(2)(B)(ii).
        16                (8)    The United States Marshal must retain the Summons, a copy of the First
        17       Amended Complaint, and a copy of this Order for future use.
        18                (9)    The United States Marshal must notify Defendants of the commencement of
        19       this action and request waiver of service of the summons pursuant to Rule 4(d) of the
        20       Federal Rules of Civil Procedure. The notice to Defendants must include a copy of this
        21       Order.
        22                (10)   A Defendant who agrees to waive service of the Summons and First
        23       Amended Complaint must return the signed waiver forms to the United States Marshal, not
        24       the Plaintiff, within 30 days of the date of the notice and request for waiver of service
        25
        26               Because Plaintiff’s handwriting is difficult to read, Defendant Rodarte was
                          2
                 mistakenly entered on the docket as Brandon “Nodark.”
        27                3
                          If a Defendant is an officer or employee of the Arizona Department of Corrections,
        28       Plaintiff must list the address of the specific institution where the officer or employee
                 works. Service cannot be effected on an officer or employee at the Central Office of the
                 Arizona Department of Corrections unless the officer or employee works there.

TERMPSREF
                                                              -8-
                Case 2:19-cv-05733-MTL-MHB Document 15 Filed 04/30/20 Page 9 of 10




            1    pursuant to Federal Rule of Civil Procedure 4(d)(1)(F) to avoid being charged the cost of
            2    personal service.
            3           (11)   The Marshal must immediately file signed waivers of service of the
            4    summons. If a waiver of service of summons is returned as undeliverable or is not returned
            5    by a Defendant within 30 days from the date the request for waiver was sent by the Marshal,
            6    the Marshal must:
            7                  (a)    personally serve copies of the Summons, First Amended Complaint,
            8           and this Order upon Defendant pursuant to Rule 4(e)(2) of the Federal Rules of Civil
            9           Procedure; and
        10                     (b)    within 10 days after personal service is effected, file the return of
        11              service for Defendant, along with evidence of the attempt to secure a waiver of
        12              service of the summons and of the costs subsequently incurred in effecting service
        13              upon Defendant. The costs of service must be enumerated on the return of service
        14              form (USM-285) and must include the costs incurred by the Marshal for
        15              photocopying additional copies of the Summons, First Amended Complaint, or this
        16              Order and for preparing new process receipt and return forms (USM-285), if
        17              required. Costs of service will be taxed against the personally served Defendant
        18              pursuant to Rule 4(d)(2) of the Federal Rules of Civil Procedure, unless otherwise
        19              ordered by the Court.
        20              (12)   Defendants Randall and LaPlume must answer the First Amended Complaint
        21       or otherwise respond by appropriate motion within the time provided by the applicable
        22       provisions of Rule 12(a) of the Federal Rules of Civil Procedure.
        23              (13)   Any answer or response must state the specific Defendant by name on whose
        24       behalf it is filed. The Court may strike any answer, response, or other motion or paper that
        25       does not identify the specific Defendant by name on whose behalf it is filed.
        26       ....
        27       ....
        28       ....


TERMPSREF
                                                            -9-
                Case 2:19-cv-05733-MTL-MHB Document 15 Filed 04/30/20 Page 10 of 10




            1          (14)   This matter is referred to Magistrate Judge Michelle H. Burns pursuant to
            2    Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for all pretrial proceedings as
            3    authorized under 28 U.S.C. § 636(b)(1).
            4          Dated this 30th day of April, 2020.
            5
            6
            7
            8
            9
        10
        11
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28


TERMPSREF
                                                             - 10 -
